DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	The term “hydraulic release/refill means” coupled with the function “for releasing/adding hydraulic medium from/to the hydraulic line” in claim 9 is being interpreted under 11(f) as the particular structure 500 shown in Fig 3 and structures deemed so structurally similar as to be considered equivalent thereto. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inlet of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Additionally, the drawings are objected to under 37 CFR 1.83(a) because they fail to show different lines for cylinders 1 and 2 (the lines in Fig 2 depicting cylinder 1 and 2 are not differentiable given the grayscale of patent drawings) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “a pump system” and “wherein the pump drive unit is arranged in driving alternatively the at least two reciprocating positive displacement pumps and the slurry damping pump unit”. 

Additionally, in claim 2 “at least one main drive motor” is claimed. Fig 2 of applicant’s specification shows the cylinder 3 is in suction just before 6 on the x-axis and then moves to discharge at 6 on the x axis. Meanwhile, cylinders 1 and two remain unchanged in suction/discharge during this time. There are insufficient details in the specification as filed to show how this can be accomplished with a single main drive motor as claimed in claim 2. 
As set forth in MPEP 2166 at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include: 	
How is the structure in Fig 1 used to carry out the alternate driving of the at least two reciprocating positive displacement pumps and the slurry damping pump unit as claimed in claim 1 and as depicted in Fig 2?

What is the particular structure of 104a and 104b used to carry out the alternate driving of the at least two reciprocating positive displacement pumps and the slurry damping pump unit as claimed in claim 1 and as depicted in Fig 2?
Thus, claim(s) 1-2 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims are rejected based on their dependency to the claims rejected in detail above.
Dependent claims are rejected based on their dependency.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 states “a pump unit consisting of at least two reciprocating positive displacement slurry pumps, both pumps being arranged for alternating intake of slurry medium via a slurry suction inlet and discharge of slurry medium via a slurry discharge outlet”. The claim states “at least two”, then later states “both”. It is unclear what “both” would refer to if there were more than two. Also, the claim uses the phrase “consisting of” but later in e.g. claims 8-9 additional elements are claimed that appear to be part of the pump unit. Therefore, it is unclear how these additional elements can be added when claim 1 uses the phrase “consisting of”.
 	Claim 2 states “hydraulic drive motors”. It is unclear if this is supposed to refer to motors or pumps. Claims 4-5, and 7 are rejected for the same reasons as claim 2.
 	Claim 2 states “each of said at least two hydraulic drive motors is arranged in driving the pump unit and the damping pump unit respectively”. It is believed applicant is attempting to claim one pump drives the pump unit and one pump drives the damping pump unit, respectively. However, as written with the term “each”, one could interpret the claim as each pump driving both the pump unit and the damping pump unit. MPEP 2173.02 I states: "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate."

 	Claim 5 states “their piston side thereof”. It is unclear what this is referring to.
 	Claim 6 states “said hydraulic line”. There is improper antecedent basis for this limitation. Because claim 5 includes a hydraulic line, it is belied that claim 6 should depend from claim 5, not claim 4. For the purposes of examination, claim 6 will be interpreted as depending from claim 5.
 	Claim 6 refers to “the cylinder side thereof”. It is unclear what this refers to and this limitation has improper antecedent basis.
 	Claim 8 states “a hydraulic line interconnects the cylinders of the hydraulic piston/cylinders of the at least two reciprocating positive displacement slurry pumps opposite of their piston side thereof”. It is unclear what the “piston side thereof” refers to. The specification as filed does not appear to clarify this limitation.
 	Dependent claims are rejected based on their dependency to the claims rejected in detail above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwing US 5316453.
 	Regarding claim 1, 3-4, and 7-8, Schwing discloses:
 	1.  A pump system for pumping a slurry medium (see e.g. slurry pump in the title), the pump system comprising: a pump unit consisting of at least two reciprocating positive displacement slurry pumps (see “L” and “R” in e.g. Fig 1), both pumps being arranged for alternating intake of slurry medium via a slurry suction inlet (see suction inlet in e.g. annotated Fig 1 herein) and discharge of slurry medium via a slurry discharge outlet (105);  a pump drive unit (see e.g. Fig 1 including the lines 21/22/23, the pumps P1/P2, and the lines and valves connecting P1/P2 to 21/22/23) for driving the at least two reciprocating positive displacement pumps of said pump unit;  as well as a slurry damping pump unit (see “A” in e.g. Fig 1) for damping discharge pulsations in the slurry medium being pumped, wherein the 



    PNG
    media_image1.png
    841
    1137
    media_image1.png
    Greyscale

  	3.  The pump system according to claim 1, wherein the damping pump unit 
comprises a reciprocating positive displacement damping pump (see damping pump in annotated Fig 1 herein) for alternating intake of slurry medium via an inlet (see damping pump inlet in annotated Fig 1 herein) interconnected with said slurry discharge outlet (105). 

 	4.  The pump system according to claim 3, wherein said reciprocating positive displacement damping pump comprises a hydraulic damping piston/cylinder (see hydraulic damping piston/cylinder in e.g. annotated Fig 1 herein) as well as a slurry damping piston/cylinder (see damping pump in e.g. annotated Fig 1 herein), the pistons of both hydraulic and slurry damping piston/cylinder being interconnected (see e.g. Fig 1) and said hydraulic damping piston/cylinder being driven by said at least one hydraulic drive motor of said pump drive unit (as best understood, see e.g. P1 in e.g. Fig 1). 
  	7.  The pump system according to claim 1, wherein each reciprocating positive displacement slurry pump comprises a hydraulic piston/cylinder as well as a slurry piston/cylinder (see hydraulic piston/cylinder and slurry piston/cylinder in e.g. annotated Fig 1 herein), the pistons of both hydraulic and slurry piston/cylinder being interconnected and the hydraulic piston/cylinder being driven by said at least one hydraulic drive motor (as best understood see pumps P1/P2) of said pump drive unit. 
  	8.  The pump system according to claim 7, wherein a hydraulic line (see e.g. the cross over line 29 in Fig 1, or the cross over line connected to line 43 in Fig 4) interconnects the cylinders of the hydraulic piston/cylinders of the at least two reciprocating positive displacement slurry pumps opposite of their piston side thereof (connects at the same side as applicant shows in applicant’s Fig 1). 
 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwing US 5316453 in view of Milkovisch US 20090044951.
 	Regarding claim 2, Schwing discloses two hydraulic pumps P1 and P2 which would be understood to each be driven by a motor. Therefore, it would be understood that Schwing would disclose wherein the pump drive unit comprises at least one main drive motor (the two motors of P1 and P2) as well as at least two hydraulic drive motors (as best understood, pumps P1 and P2), each of said at least two hydraulic drive motors (pumps P1 and P2) being coupled to an output drive axle of said at least one main drive motor (P1 is coupled to the motor of P1 and P2 is coupled to the motor of P2), and wherein each of said at least two hydraulic drive motors (P1 and P2) is arranged in driving the pump unit and the damping pump unit respectively (P1 drives the pump unit [“L” and “R”], and P2 drives the damping unit [“A”] respectively). Thus it is believed that one of ordinary skill in the art would understand that Schwing discloses the limitations of claim 2. However, because Schwing does not explicitly disclose details of the pumps P1 and P2 including motors and shafts for the pumps P1 and P2, the examiner turns to Milkovisch.

 	Replacing the pumps P1 and P2 of Schwing with the pump in Fig 13 of Milkovisch would be a simple substitution of one known pump for another which would obtain the predictable result of pumping fluid. Such a simple substitution has been held obvious as in MPEP 2143 I (B).
 	Before the effective filing date of the clamed invention, one of ordinary skill in the art would have found it obvious to utilize the pump of Milkovisch in Fig 13 in the system of Schwing a simple substitution for the pump P1 and again for the pump P2 to gain the benefit of allowing the varying of the flow rate/pressure as in 0018 and 0066 of Milkovisch.
 	With this modification of the system of Schwing in view of Milkovisch, Schwing as modified above would disclose wherein the pump drive unit comprises at least one main drive motor (the two motors of P1 and P2, wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which includes a motor and P2 is replaced with the pump unit in Fig 13 of Milkovisch which includes a motor) as well as at least two hydraulic drive motors (as best understood, pumps P1 and P2 wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps and P2 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps), each of said at least two hydraulic drive motors (as best understood, pumps P1 and P2 wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps and P2 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps) being coupled to an output drive axle (1304 of Milkovisch) of said at least one main drive motor (P1 is coupled to the motor of P1 and P2 is coupled to the motor of P2, wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which includes a motor . 

 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892 including Anderson, Antosh and Blum which all disclose damping apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746